Citation Nr: 0120559	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 1997 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  In August 1999, the Board remanded the 
case for additional development.  In a July 2000 decision, 
the Board determined that new and material evidence had been 
presented to reopen the claim, but denied the claim of 
service connection as not well grounded.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, VA's General 
Counsel filed a motion to vacate the Board's July 2000 
decision.  In December 2000, the Court granted the motion and 
vacated the Board's denial of service connection for a 
psychiatric disorder.  The case was remanded to the Board for 
further action.


REMAND

As noted in the motion to vacate, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and because of the 
instructions in the November 2000 motion, a remand is 
required in this case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change in the law requires that notice 
be provided to a claimant as to what is required for a claim 
to be successful, and may require multiple notices during the 
pendency of the adjudication process.  Holliday, 14 Vet. App. 
at 289.  In the case of Holliday v. Principi, it was noted 
that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Id.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, 14 Vet. App. at 289-
290.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  

The veteran claims that his psychiatric disorder had its 
onset during service.  The veteran's service medical records 
show that, in July 1975, when he was examined for purposes of 
enlistment, he reported in his medical history that he had 
had nervous trouble.  The remaining service medical records 
are negative for any diagnosis suggesting any psychiatric 
disability.  However, he was discharged because of an 
inability to adapt emotionally to military service.  Post-
service treatment reports do not show a psychiatric problem 
until August 1980, which is nearly 4 years after separation 
from service.  Moreover, it was not until April 1996 when he 
was found to have schizoaffective disorder, and not until 
June 1998 when chronic paranoid schizophrenia was diagnosed.

As noted above, the record shows that the veteran was found 
to have a psychiatric problem since at least August 1980, and 
has been treated since then for his psychiatric symptoms.  
However, no medical opinion has been provided on the question 
of whether the veteran has a psychiatric disability, 
including schizophrenia, that is related to his military 
service, or to specific problems in service such as a problem 
adapting emotionally.  In this regard, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on these points.  Therefore, to satisfy 
VA's duty to assist, an examination is necessary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Specifically, the Board finds that a medical 
diagnosis and nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not yet 
been done.  38 C.F.R. § 19.9 (2000).

The Board also notes that a January 1997 VA record refers to 
an admission at a VA facility as early as June 1976.  While 
it is not clear what the cause of the hospitalization in 1976 
was, the RO should nevertheless ensure that all VA records 
relevant to the claim of service connection for psychiatric 
disability are secured.

To ensure that VA has met its duty to assist and to ensure 
full compliance with the order of the Court, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
psychiatric problems that has not already 
been made part of the record.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  The 
RO should specifically seek additional 
records of any VA treatment or 
hospitalization as early as June 1976.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that each currently 
diagnosed psychiatric disability 
originated in military service or is 
traceable to problems coincident with 
service, such as a problem adapting 
emotionally.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim in accordance 
with all applicable laws and regulations, 
including the Veterans Claims Assistance 
Act of 2000 and any implementing 
regulations.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


